IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


VICTORY BANK,                             :   No. 89 MAP 2019
                                          :
                     Appellant            :   Appeal from the Order of the
                                          :   Commonwealth Court at No. 236 FR
                                          :   2014 dated October 16, 2019
               v.                         :   overruling the exceptions filed by
                                          :   Victory Bank to the July 17, 2018
                                          :   Order that Affirmed the PA Board of
COMMONWEALTH OF PENNSYLVANIA,             :   Finance and Revenue dated March
                                          :   28, 2014 at No. 1224355 and
                     Appellee             :   entering Judgment in favor of the
                                          :   Commonwealth.
                                          :



                                   ORDER


PER CURIAM                                       DECIDED: October 1, 2020
     AND NOW, this 1st day of October, 2020, the Order of the Commonwealth Court

is AFFIRMED.